Ethridge, J.,
delivered the opinion of the court.
*559The appellant and the appellee, on the 18th day of December, 1920, entered into the following contract:
“In consideration of a salary of fifteen hundred and no/100 dollars ($1,500) and the privilege of working two-mule crop on shares, I hereby agree to work the plantation of Mrs. W. S. Mullins on Bear creek and to keep to the best of my ability enough labor to cultivate all open land; it being understood that I am not to take the choicest parts of said place for both of my hands, but will try to divide my two wage crops evenly. This I agree to do to the best of my ability.”
On the 3d day of October, 1921, appellant filed her bill in the chancery court, alleging that she was the owner of nine hundred and eight acres of land situated in Humphreys and Leflore counties, which was purchased by her husband in his lifetime in the year 1919, paying at the time of purchase one-half of the purchase money in cash and the balance on partial payments secured by deed of trust; that her husband died in 1920, and since his death she has had charge of the plantation and owned it, but was a resident of Macon, in Noxubee county, where she had a hardware business, and that it was necessary for her to employ a manager for the said plantation; that in the month of December, 1921, she entered into the contract above set out, alleging that the defendant was to give all of his time to the business and management of the'place, and give faithful performance of the duty as manager, and that his duty was to procure a sufficient amount of labor to properly cultivate the land and occupy all the houses on the land, and that he was to keep the labor on the place during the year 1921 and to have the place properly cultivated, for which he was to receive on thousand, five hundred dollars, payable one hundíed and twenty-five dollars per month, beginning January 1, 1921, and ending January 1, 1922, and in addition thereto was to work on shares with the complainant in the cause a two-mule crop, this being understood to be a part of the consideration coming to him as manager, the complainant *560furnishing the mules and treating him as other share croppers; that the land to be worked on shares was to be selected by the defendant, and that it was the duty of the defendant as manager to run the commissary and keep the books of the farm; that the commissary was a small storehouse on the plantation; that in pursuance of this contract the defendant resides in th© residence on the place, and undertook the management of the farm and the running of the commissary on the 1st of January, 1921.
She charges in the very outset that the defendant failed to perform his contract; that he did not secure labor to fill all of the houses, and for this reason some of the land was not cultivated; that at the very outset he showed incapacity to handle labor, and that the labor on the farm were about to leave, and that complainant had to come down from Macon to keep the labor on the farm; that defendant did not use ordinary intelligence in securing labor, and that this resulted in a small crop. She further alleged that the defendant was not keeping the books satisfactorily, and that she was put to the expense of having this work done by others; that defendant called her more than once to come from Macon to,said plantation to help in the management and performance of his ordinary duties; that he did not give the making of the crop proper attention; that no one worked on the place except share croppers, and there was no need to pay extra money for laborers to assist in the crops, but that the defendant did employ such additional labor for said purpose, and that he refused to carry out her instructions, and that he disturbed the labor on the place; that the reason for this failure and lack of interest in the management of the plantation was his antagonism to her and her interests; that on the 1st day of August, 1921, she notified the defendant that she desired to take possession of said farm on the 1st of October; that she would allow him to remain in the house with his family until the 1st of November, but that she would place a new manager of the place on the 1st of October; that she again notified him in September *561that she would expect him to surrender the management of the place to the new manager on the 1st of October, but that he and his family could remain in the residence until the 1st of November, at which time she would expect him to remove front the farm; that on the 1st of October she went to the farm, and she had employed a new manager for the place, and told the defendant to surrender the management, and he refused to do so; that in violation of his instructions he sold certain, cotton seed belonging to the place, and that he failed to make proper charges to tenants for goods furnished by her; that on the 1st of October she desired to inspect the books and asked the defendant for her keys to the store; that he refused to allow her to have anything to do with the store, and that the books were in the store, and that she could not get access to the books, unless she could get in the store; that the crops were now being gathered, but had not been gathered as rapidly as should have been done; that the rainy season may set in at any time and the cotton be damaged; that by reason of the fact that a number of trust deeds were standing on the farm, and partial payments amounting to eleven thousand dollars would be due before the end of the year, and that interest on loans and the taxes would be due, it is imperatively necessary for the crops to be rapidly gathered; that it is necessary for the crops to be gathered rapidly, and necessary for the new contracts to be made for the ensuing year, especially with reference to labor, and in order to secure such new contracts it is necessary to settle promptly with the labor; that up to this time she had performed her part of the contract, and paid the defendant one hundred and twenty-five dollars per month, except for the month of September, which she is ready to pay; that if, in the judgment of the court, she is due the defendant any further sums, she stands ready and willing to abide by the order of the court,' and prays for an injunction against the defendant for restraining him from further interfering with the management and control of the prem*562ises, the commissary, commissary books, labor, and personal property on said plantation, and that he remove within thirty days from the residence, and that on final hearing the injunction be made perpetual, and that the court will decree that the complainant receive from the defendant as damages whatever sum or sums the court may deem just and proper, and that whatever equities may exist between said parties to be fully and finally adjudicated and adjudged, and prays for general relief.
The injunction was granted as prayed for, and the defendant filed an answer denying all the allegations of the bill with reference to defaults upon his part in carrying-out the provisions of the contract. It admits that he was to receive one thousand five hundred dollars per year, and to work a two-male crop on shares with the complainant, and denies that the contract provided that he was to procure sufficient labor to occupy all the houses on the plantation, or that the contract provided he was to keep labor on the place during the year 1921; alleges that he worked a one-mule crop on shares, and that he resided with his family upon the land described, and that he had lived on the plantation for three years prior to 1921, managing the said plantation during the years 1918, 1919, and 1920, and says that he had sufficient labor on the place to work the entire plantation, and that he could have kept the labor on the place, but for the intermeddling of the complainant with the labor, and because she would not furnish the tenants with proper and sufficient supplies that some of the labor left the plantation during the year. It denies substantially the allegations of lack of due care and skill in the management of the business, and substantially all of the grounds upon which the bill seeks to annul the contract and regain possession of the place, and filed a motion to dissolve the injunction and an itemized account of damages for the wrongful suing out of the injunction.
A motion to dissolve the injunction was heard on the 31st day of October, and a decree rendered on the 1st *563day of November, 1921. Said decree dissolving the injunction, and allowing damages for the wrongful suing out, and decreeing that the defendant was entitled to receive the remainder of the one thousand five hundred dollars and was entitled to a one-half interest in the one-mule crop, and to remain on the premises and in the dwelling-house now occupied by him for a reasonable time to complete the gathering of the crop, which reasonable time is fixed at fifteen days from this date. And from this decree this appeal is prosecuted.
The testimony offered by the parties on the allegations of the bill and the issues made by the answer was conflicting ; the testimony of the complainant tending to establish the allegations of the bill, while that of the defendant tended to show the allegations of the bill not true, a number of the neighbors testifying that the defendant had managed the place and made- as good crops as could be expected under the circumstances, and that he had discharged the duties of manager during said year. It was shown in evidence for the defendant that he had managed the place for four years, and that he was a competent and prudent manager. The defendant also introduced a letter written to him by the complainant, bearing date of the 8th day of August, 1921, expressing “the belief in you that I have held during this year that you are doing'your best for me,” also referring to the nice crop and expressing the hope that it would hold its own during the month, and, if so, “I think we will be safe.”
The evidence in the record warrants the finding of the chancellor that the defendant had performed his part of the contract, and that the complainant did not have reasonable grounds or legal grounds for breaching the contract and discharging the defendant as manager of the place. Assuming that she had the power to discharge subject to liability for damages for so doing at law, we think that she is not entitled to maintain an injunction in this case, because she does not come into equity with clean hands; that is.to say, equity will not lend her aid *564in regaining possession and control of the premises, where the dissolution of the contract is due to her own fault. The maxim, that “he who comes into equity must come with clean hands,” is one of general application, and equity will not lend its aid in securing to the litigant rights, where the litigant complainant has not performed or discharged the duties required by law, but will leave the litigant as it finds her. The subject is fully treated in 4 A. L. E. on pages 1 to 44, in the series of cases and in the case note on the general subject from page 44 to page 107, where the rule and all its limitations and qualifications are fully discussed; and in the case note, pages 70 to 79, the rule with its application affecting contract is dealt with, and we think the principles deduced from these cases fully support the chancellor’s holding in the case. Consequently the judgment of the court below is affirmed.

Affirmed.